Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The reply filed on July 14th, 2022 has been received and entered.
Claims 3 and 13 have been canceled.
Claims 1, 2, 5-7, 9, 11-12, 15-17, and 19-20 have been amended.
Claims 1-2, 4-12, and 14-20 now remain pending and are allowed with examiner’s amendment presented herein.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Barry Choobin (Registration Number 60,128) on August 18th, 2022 to discuss some amendments to put the claims in condition for allowance. Mr. Choobin authorized examiner to enter the amendment as discussed. The application has been amended as follows: 

IN THE CLAIMS:
Please amend claims 1, 2, 11, and 12 as follows:

Claim 1. (Currently Amended) A system for analyzing impact of changes to a software code, the system comprising: 
at least one processor; 
a non-transitory, computer-readable storage medium operably and communicatively coupled to the at least one processor and configured to store computer program instructions executable by the at least one processor; and 
2an impact analysis engine configured to define the computer program instructions, which when executed by the at least one processor, cause the at least one processor to: 
retrieve code change data from at least one of a plurality of data sources; 
automatically identify a plurality of artifacts impacted by changes to each line of the software code across different versions of the software code by processing the retrieved code change data using another one of the plurality of data sources;
automatically identify a plurality of linked elements traced to the identified artifacts using linkage information retrieved from another one of the plurality of data sources; and 
generate and render an impact analysis report comprising customizable information related to the identified artifacts and the identified linked elements at a plurality of levels on a computing device, and wherein the customizable information related to the identified artifacts and the identified linked elements is grouped and rendered at the plurality of levels by configurable fields on the computing device; 
wherein the retrieved code change data further comprises unique identifiers of the artifacts traced to identifiers are configured to allow customized retrieval of one or more artifact data sets comprising detailed information of the artifacts, from another one of the data sources.

Claim 2. (Currently Amended) The system of claim 1, 

11. (Currently Amended) A computer-implemented method comprises instructions stored on a non-transitory computer storage medium and run on a hardware process for analyzing impact of changes to a software code through one or more applications or algorithms, the method comprising steps of: 
retrieving code change data from at least one of a plurality of data sources by an impact analysis engine; 
automatically identifying a plurality of artifacts impacted by changes to each line of the software code across different versions of the software code, by the impact analysis engine, by processing the retrieved code change data using another one of the plurality of data sources; 
automatically identifying a plurality of linked elements traced to the identified artifacts by the impact analysis engine using linkage information retrieved from another one of the plurality of data sources; and 
generating and rendering an impact analysis report comprising customizable information related to the identified artifacts and the identified 6linked elements at a plurality of levels on a computing device, and wherein the customizable information related to the identified artifacts and the identified linked elements is grouped and rendered at the plurality of levels by configurable fields on the computing device; 
wherein the retrieved code change data further comprises unique identifiers of the artifacts traced to 

Claim 12. (Currently Amended) The computer-implemented method of claim 11, 

--End--



Allowable Subject Matter
Claims 1-2, 4-12, and 14-20 are allowed and renumbered as 1-18.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Aldrich et al. (US Publication No. 8,522,215), discloses performing a coverage measurement on received executable code based on information about at least one of the variable signals, producing a coverage result based on the performed coverage measurement, and identifying a degree of coverage for the executable code when the executable code processes the variable signals using the coverage result.  Moreover, Michael Rath et al. (Traceability in the Wild: Automatically Augmenting Incomplete Trace Links, IEEE, 2018), another prior art of record, discloses a combination of process and text-related features characterizing issues and code changes to train a classifier to identify missing issue tags in commit messages. However, Aldrich et al. and Michael Rath et al., singularly or in combination, fail to teach or fairly suggest “automatically identifying a plurality of artifacts impacted by changes to each line of the software code across different versions of the software code, by the impact analysis engine, by processing the retrieved code change data using another one of the plurality of data sources; automatically identifying a plurality of linked elements traced to the identified artifacts by the impact analysis engine using linkage information retrieved from another one of the plurality of data sources; and generating and rendering an impact analysis report comprising customizable information related to the identified artifacts and the identified 6linked elements at a plurality of levels on a computing device, and wherein the customizable information related to the identified artifacts and the identified linked elements is grouped and rendered at the plurality of levels by configurable fields on the computing device; wherein the retrieved code change data further comprises unique identifiers of the artifacts traced to commit actions, and wherein the unique identifiers are configured to allow customized retrieval of one or more artifact data sets comprising detailed information of the artifacts, from another one of the data sources.”  The prior arts of record failed to disclose the above claimed features as recited in as such a manner in independent claims 1 and 11, thus all pending claims are allowed over prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Potter et al. (US Patent No. 11,144,434) discloses systems and methods for coverage analysis using context information. The systems and methods can be used to obtain program code and test information for testing the program code, the test information associated with context information for providing context for testing the program code.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        August 22nd, 2022